Detailed Action
	This action is responsive to an original application filed on 7/19/2021 with acknowledgement that this application claims a priority date of 6/25/2021 to foreign application CN202110714252.0.  Claims 1 and 4-18 are currently pending.  Claims 7-13 have been withdrawn from further consideration.  Claim 1 is an independent claim. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response filed on June 29, 2022 is acknowledged.  One page of amended abstract, thirty three pages of amended specification, and five pages of amended claims were received on 6/29/2022.  The claims have been amended such that the drawings are no longer objected to, however the abstract remains objected to as noted below.  Claims 1, 4-6, and 18 have been amended.  Claims 2 and 3 have been cancelled.  The claims have been amended to overcome some objections to the claims, however Claim 5 is objected to as noted below.  The claims have been amended such that they are no longer rejected under 35 U.S.C. 112(a), however Claims 1, 4-6, and 14-18 remain rejected under 35 U.S.C. 112(b) as noted below.
Election/Restrictions
Applicant’s election without traverse of Atomizer Structure Species I (“first embodiment” shown in Figures 2-4) in the reply filed on 3/4/2022 is acknowledged.  Claims 7-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/4/2022
Specification
The disclosure is objected to because of the following informality:
In Lines 8-9 of the Abstract, “such that a quantity of remaining liquid in the first cavity entering the second cavity” should be revised to “such that a quantity of remaining liquid in the first cavity can enter the second cavity” or something similar to ensure proper grammar.
Appropriate correction is required.
Claim Objections
Claim 5 is objected to because of the following informality:
In Claim 5 Line 3, “and the pressure relief hole” should be revised to “and wherein the pressure relief hole” to ensure proper grammar.
Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 is indefinite because Lines 6-8 state “a first connecting member, communicating the first cavity and the second cavity and configured for guiding the liquid contained in the second cavity entering the first cavity” and there is improper antecedent basis for “the liquid contained in the second cavity entering the first cavity” in the claim.  It is not clear if “the liquid” is the same as “liquid” that the bottle body is configured to contain from Claim 1 Line 5 or if it is something else, since Claim 1 Lines 4-5 state that “the bottle body comprises a second cavity configured for containing liquid” but does not provide antecedent basis for “liquid contained in the second cavity”.  For the purpose of examination, Claim 1 Lines 7-8 will be interpreted to state “a first connecting member communicating the first cavity and the second cavity and configured for guiding a quantity of liquid contained in the second cavity to enter the first cavity”.
Claims 4-6 and 14-18 depend on Claim 1, therefore Claims 2-6 and 14-18 are rejected under 35 U.S.C. 112(b) as being indefinite because Claim 1 is indefinite. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over CN 112108285 A to Li (“Lu”) in view of CN 103182097 A to Chen (“Chen”).
As to Claim 1, Li discloses an atomizer structure (See Annotated Fig. 5, Title “Atomizing device and fragrance expanding machine”), comprising: 
a spray assembly (See Annotated Fig. 5), comprising a first cavity (See Annotated Fig. 5); 
a bottle body (See Annotated Fig. 5), configured for containing liquid (See Annotated Fig. 5) and configured to be connectable to the spray assembly (See Annotated Fig. 5), wherein the bottle body comprises a second cavity (See Annotated Fig. 5); 
a first connecting member (See Annotated Fig. 5), communicating the first cavity and the second cavity (See Annotated Fig. 5) and configured for guiding the liquid contained in the second cavity entering the first cavity, when an air pressure in the first cavity is less than an air pressure in the second cavity (See the flow of liquid in Annotated Fig. 5, See Machine Translation of Description Page 3 “the atomized airflow generated by the gas delivery structure 20 enters the atomization structure 30 and forms a negative pressure at the atomization port that forces the essential oil into the second pipe section”); and 
a second connecting member (See Annotated Fig. 5), selectively communicating the first cavity and the second cavity (See Annotated Fig. 5, the second connecting member selectively communicates the first cavity and the second cavity since it connects them and is sized to only allow objects of a certain size through, similar to the claimed second connecting member) such that remaining liquid in the first cavity entering the second cavity (See Annotated Fig. 5, there is a path in the second connecting member for liquid to flow from the first cavity to the second cavity), and configured for preventing the liquid in the second cavity from flowing into the first cavity when the atomizer structure is tilted or inverted (See Machine Translation of Description Page 5 and See Annotated Fig. 5, the second connecting member is an anti-leakage tube and is arranged such that an amount of liquid can be in the second cavity and not flow into the first cavity when the atomizer structure is inverted or tilted).
wherein the first connecting member is a liquid suction tube connected between the first cavity and the second cavity (See Annotated Fig. 5 and Machine Translation of Description Page 3); and the second connecting member is a liquid return tube (See Annotated Fig. 5 and See Machine Translation of description Page 5), connected between the first cavity and the second cavity (See Annotated Fig. 5); wherein the liquid suction tube and the liquid return tube are configured for keeping the air pressure of the first cavity equal to the air pressure of the second cavity when the atomizer structure is not in use (See Annotated Fig. 5, the liquid suction tube and liquid return tube are open channels connecting the first cavity and the second cavity with structure equivalent to the claimed liquid suction tube and liquid return tube, therefore it is understood that when the atomizer structure is not in use and the first cavity and second cavity do not contain any liquid the air pressure of the first cavity is equal to the air pressure of the second cavity); and
wherein the liquid suction tube comprises a first end (See Annotated Fig. 5) and a second end (See Annotated Fig. 5), the first end extending into the first cavity (See Annotated Fig. 5), and the second end can extend into the second cavity (See Annotated Fig. 5); and the liquid return tube comprises a third end (See Annotated Fig. 5) and a fourth end (See Annotated Fig. 5), an opening of the third end being located at a bottom of the first cavity (See Annotated Fig. 5), and the fourth end can extend into the second cavity (See Annotated Fig. 5).
Regarding Claim 1, Li does not disclose wherein the second end and the fourth end are both connected to a holder.
However, Chen discloses an atomizer structure (See Annotated Fig. 8, Title “Small nebulizing diffuser”) comprising: 
a spray assembly (See Annotated Fig. 8) comprising a first cavity (See Annotated Fig. 8); 
5a bottle body (Fig. 8 #50 “essential oil bottle”) configured for containing liquid (See Machine Translation of Description Page 3 “essential oil”) and configured to be connectable to the spray assembly (See Annotated Fig. 8), wherein the bottle body comprises a second cavity (See Annotated Fig. 8); 
a first connecting member (Fig. 8 # 110 “air outlet duct”), communicating the first cavity and the second cavity and configured for guiding liquid contained in the second cavity to enter the first cavity (See Annotated Fig. 8 and Machine Translation of Description Page 3); and 
10a second connecting member (Fig. 8 #100 “air inlet duct”), selectively communicating with the second cavity (See Annotated Fig. 8 and Machine Translation of Description Page 3, #100 communicates with the second cavity via #110);
wherein the first connecting member is a first tube connected between the first cavity and the second cavity (See Annotated Fig. 8); and 
the second connecting member is a second tube (See Annotated Fig. 8); 
wherein the first tube comprises a first end and a second end (See Annotated Fig. 8), the second end can extend into the second cavity (See Annotated Fig. 8); and 
the second tube comprises a third end and a fourth end (See Annotated Fig. 8), the fourth end can extend into the second cavity (See Annotated Fig. 8); 
25wherein the second end and the fourth end are both connected to a holder (See Annotated Fig. 8 and Machine Translation of Description Page 2, the holder is valve #90).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the atomizer structure of Li such that the second and the fourth end are both connected to the holder of Chen, as doing so would yield the predictable result of securing the liquid return tube and the liquid suction tube to a bottom of the bottle (See Annotated Fig. 8) so fluid from the liquid return tube can mix with fluid in the bottle prior to being transferred through the liquid suction tube (See Machine Translation of Description Page 3)
As to Claim 4, in reference to the atomizer structure of Li in view of Chen as applied to Claim 1 above, Li further discloses wherein the first cavity comprises a cavity portion (See Annotated Fig. 5) and a liquid return portion (See Annotated Fig. 5) located below the cavity portion, the liquid return portion being in a shape of a funnel (See Annotated Fig. 5), and the opening of the third end is located at a lowermost end of the liquid return portion (See Annotated Fig. 5).
As to Claim 5, in reference to the atomizer structure of Li in view of Chen as applied to Claim 1 above, Li further discloses wherein the spray assembly further comprises a pressure relief hole communicating with the first cavity (See Annotated Fig. 5 showing a pressure relief hole), and the pressure relief hole allows the first cavity to communicate with an atmosphere outside the first cavity (See Annotated Fig. 5, See Machine Translation of Description Page 5 “mist outlet 402 communicating the diffuser cavity 401 and the outside”).
As to Claim 6, in reference to the atomizer structure of Li in view of Chen as applied to Claim 5 above, Li further discloses wherein a shape of the pressure relief hole is configured to prevent the first cavity from being separated with the atmosphere outside the first cavity when the pressure relief hole is blocked (See Annotated Fig. 5, the pressure relief hole appears to be shaped such that some object that is smaller than the pressure relief hole can partially block the pressure relief hole while still allowing space for the first cavity to communicate with the atmosphere).
As to Claim 14, in reference to the atomizer structure of Li in view of Chen as applied to Claim 1 above, Li further discloses wherein a sealing member is further disposed between the first cavity and the second cavity (See Annotated Fig. 5, the sealing member is a flange attached to the second connecting member), through which the first connecting member and the second connecting member passing through (See Annotated Fig. 5).
As to Claim 15, in reference to the atomizer structure of Li in view of Chen as applied to Claim 1 above, Li further discloses wherein an upper end of the first connecting member is located in the first cavity (See Annotated Fig. 5), and a liquid nozzle is further provided at the upper end (See Annotated Fig. 5), and the liquid nozzle is in a cone shape (See Fig. 3 where the liquid nozzle is frustoconical).
As to Claim 16, in reference to the atomizer structure of Li in view of Chen as applied to Claim 15 above, Li further discloses wherein the atomizer structure further comprises a gas supplying assembly (See Fig. 4, #21 “air pump” and #22 “air delivery pipe” make up the gas supplying assembly), the gas supplying assembly comprising an air pump (Fig. 4 #21 “air pump”) and an air tube (Fig. 4 #22 “air delivery pipe) connected to an outlet of the air pump (See Fig. 4), the other end of the air tube is connected with a gas nozzle (See Fig. 4 and See Annotated Fig. 5), and a front end of the gas nozzle extends into the first cavity such that an opening of the gas nozzle faces an opening of the liquid nozzle (See Machine Translation of description Page 3, See Annotated Fig. 5 and Fig. 3).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Chen and US PGPUB 2019/0299230 A1 to Song (“Song”).
Regarding Claim 17, in reference to the atomizer structure of Li in view of Chen as applied to Claim 16 above, Li does not disclose wherein an angle of less than 90 degrees is formed between an outlet axis of the gas nozzle and an outlet axis of the liquid nozzle (See Annotated Fig. 8, it appears that a 90 degree angle is formed between an outlet axis of the gas nozzle and an outlet axis of the liquid nozzle).
However, Song discloses an atomizer structure (See Fig. 1, Title “Essential Oil Atomizer”) wherein an angle of less than 90 degrees is formed between an outlet axis of a gas nozzle (Fig. 1 #23 “gas nozzle”) and an outlet axis of a liquid nozzle (Fig. 1 #24 oil nozzle, See Paragraph 0085).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the atomizer structure of Li in view of Chen as applied to Claim 16 above such that an angle of less than 90 degrees is formed between an outlet axis of the gas nozzle and an outlet axis of the liquid nozzle, as taught by Song for the purpose of avoiding air flow being blocked and better forming a negative pressure (See Paragraph 0085). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Chen and US Patent 4,844,072 to French et al. (“French”).
As to Claim 18, in reference to the atomizer structure of Li in view of Chen as applied to Claim 1 above, Li further discloses an atomizer comprising the atomizer structure (See Fig. 4).  
Regarding Claim 18, Li does not specifically disclose the atomizer comprising a power supply assembly configured to supply power to the atomizer structure, and a controller electrically connected to the power supply assembly, the controller comprising a tilting switch configured to disconnect the power supply assembly from supplying power to the atomizer structure when the atomizer structure is tilted or inverted (See Fig. 4, Li discloses air pump #21 but does not specifically disclose a power supply assembly that powers the air pump).
However, Chen further discloses an atomizer (See Fig. 1) comprising an atomizer structure (See Annotated Fig. 8) and a power supply assembly (Fig. 3 #80 “power element”) configured to supply power to the atomizer structure (See Machine Translation of Description Page 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the atomizer of Li in view of Chen as applied above to have a power supply assembly configured to supply power to the atomizer structure, as taught by Chen, for the purpose of driving operation of the air pump (See Machine Translation of Description Page 3).
Additionally, French discloses a structure (Fig. 1 #18 “fluid-circulating thermal therapy system”) comprising a controller (Fig. 8 #160 “controller”) electrically connected to a power supply assembly (Fig. 8 #170 “DC Power Supply”), the controller comprising a tilting switch (Fig. 8 #184 “tilt switch”) configured to disconnect the power supply assembly from supplying power to the structure when the structure is tilted or inverted (See Col. 10 Lines 25-46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the atomizer of Li in view of Chen as applied above to have a controller electrically connected to the power supply assembly, the controller comprising a tilting switch configured to disconnect the power supply assembly from supplying power to the atomizer structure when the atomizer structure is tilted or inverted, as taught by French for the purpose of reducing the possibility of electrical hazard (See Col. 3 Lines 50-53).

    PNG
    media_image1.png
    1103
    888
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    914
    767
    media_image2.png
    Greyscale

Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive.
In regards to Claim 1, applicant’s argument that amending to further define that “a bottle body, configured to be connectable to the spray assembly, wherein the bottle body comprises a second cavity configured for containing liquid” defines “the liquid” in Claim 1 is not found persuasive.  As noted above, Claim 1 remains indefinite because Lines 6-8 state “a first connecting member, communicating the first cavity and the second cavity and configured for guiding the liquid contained in the second cavity entering the first cavity” and there is improper antecedent basis for “the liquid contained in the second cavity entering the first cavity” in the claim, since it is not clear if “the liquid” is the same as “liquid” that the bottle body is configured to contain from Claim 1 Line 5 or if it is something else.  Claim 1 Lines 4-5 state that “the bottle body comprises a second cavity configured for containing liquid” which is functional language that does not provide antecedent basis for “liquid contained in the second cavity”.  Therefore, independent Claim 1 and dependent Claims 4-6 and 14-18 remain rejected under 35 U.S.C. 112(b).
Additionally, applicant argues that Li and Chen fails to disclose the technical features required by currently amended claim 1.  Applicant argues that the air inlet tube 100 in Chen cannot replace the liquid return channel in the traditional atomizer structure, as air inlet tube 100 in Chen is different from “the second connecting member” in the present application.  Applicant also states that in Chen, the liquid return hole 63 is disposed between the air inlet tube 100 and the air outlet tube 110, therefore  when the atomizer structure is tilted or inverted, the liquid contained in the second cavity can flow into the first cavity through the liquid return hole 63.  Applicant’s above argument is not found persuasive.  Examiner acknowledges the above differences between Chen and the invention claimed in amended Claim 1, however examiner notes that Chen teaches 25an atomizer structure having a holder that respective ends of two tubes are connected to (See Chen Annotated Fig. 8 and Machine Translation of Description Page 2, the holder is valve #90).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the atomizer structure of Li such that the second and the fourth end are both connected to the holder of Chen, as doing so would yield the predictable result of securing the liquid return tube and the liquid suction tube to a bottom of the bottle (See Chen Annotated Fig. 8) so fluid from the liquid return tube can mix with fluid in the bottle prior to being transferred through the liquid suction tube (See Chen Machine Translation of Description Page 3).  Examiner further notes that the atomizer structure of Li is being modified to further utilize the holder of Chen (without other elements of Chen being brought in to Li), which one of ordinary skill in the art would be motivated to use by connecting the second end of the first connecting member and the fourth end of the second connecting member of Li to respective ports in holder 90 of Chen, thus securing the first connecting member and second connecting member to a bottom of the bottle and ensuring that fluid from the liquid return tube can mix with fluid in the bottle rather than being directly sucked by the liquid suction tube, which would not impact function of the atomizer structure.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited Form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752 
July 7, 2022


/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        July 8, 2022